UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Charter Communications, Inc. (Name of Issuer) Class A Common Stock, par value $0.001 per share (Title of Class of Securities) 16117M305 (CUSIP Number) September 14, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed. o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) orotherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.16117M305 Page 2 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Opportunities Investments, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 19,725,105 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 19,725,105 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 19,725,105 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.21% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the direct owner of 19,725,105 shares of Class A Common Stock. CUSIP No.16117M305 Page3 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Fund GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.21% 12 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the general partner of Oaktree Opportunities Investments, L.P. CUSIP No.16117M305 Page4 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM FIE, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 2,536 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 2,536 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,536 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.00% 12 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the assignee of all economic, pecuniary and voting rights to 2,536 shares of restricted stock granted January 21, 2010 and which fully vested on November 30, 2010. CUSIP No.16117M305 Page5 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Capital Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 2,536 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 2,536 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,536 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.00% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the managing member of OCM FIE, LLC. CUSIP No.16117M305 Page6 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Holdings, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 2,536 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 2,536 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,536 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.00% 12 TYPE OF REPORTING PERSON CO (1)Solely in its capacity as the general partner of Oaktree Capital Management, L.P. CUSIP No.16117M305 Page7 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM Opportunities Fund V, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.08% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the direct owner of 95,743 Class A Common Stock Warrants. CUSIP No.16117M305 Page8 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM Opportunities Fund V GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.08% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the general partner of OCM Opportunities Fund V, L.P. CUSIP No.16117M305 Page9 of48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM Opportunities Fund VI, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 215,108 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 215,108 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 215,108 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.19% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the direct owner of 215,108 Class A Common Stock Warrants. CUSIP No.16117M305 Page 10 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM Opportunities Fund VI GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 215,108 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 215,108 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 215,108 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.19% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the general partner of OCM Opportunities Fund VI, L.P. CUSIP No.16117M305 Page 11 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM Opportunities Fund VII Delaware, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.09% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the direct owner of 104,553 Class A Common Stock Warrants. CUSIP No.16117M305 Page12 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM Opportunities Fund VII Delaware GP Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.09% 12 TYPE OF REPORTING PERSON CO (1)Solely in its capacity as the general partner of OCM Opportunities Fund VII Delaware, L.P. CUSIP No.16117M305 Page13 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM Opportunities Fund VII, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.09% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the sole shareholder of OCM Opportunities Fund VII Delaware GP Inc. CUSIP No.16117M305 Page14 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM Opportunities Fund VII GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.09% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the general partner of OCM Opportunities Fund VII, L.P. CUSIP No.16117M305 Page15 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM Opportunities Fund VII GP Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.09% 12 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the general partner of OCM Opportunities Fund VII GP, L.P. CUSIP No.16117M305 Page16 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Value Opportunities Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 13,140 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 13,140 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 13,140 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.01% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the direct owner of 13,140 Class A Common Stock Warrants. CUSIP No.16117M305 Page17 of48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Value Opportunities Fund GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 13,140 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 13,140 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 13,140 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.01% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the general partner of Oaktree Value Opportunities Fund, L.P. CUSIP No.16117M305 Page18 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Value Opportunities Fund GP Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 13,140 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 13,140 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 13,140 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.01% 12 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the general partner of Oaktree Value Opportunities Fund GP, L.P. CUSIP No.16117M305 Page19 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Fund GP I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 20,153,649 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 20,153,649 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 20,153,649 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.52% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the managing member of Oaktree Fund GP, LLC, the general partner of OCM Opportunities Fund V GP, L.P. and OCM Opportunities Fund VI GP, L.P. and the sole shareholder of OCM Opportunities Fund VII GP Ltd. and Oaktree Value Opportunities Fund GP Ltd. CUSIP No.16117M305 Page 20 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Capital I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 20,153,649 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 20,153,649 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 20,153,649 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.52% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the general partner of Oaktree Fund GP I, L.P. CUSIP No.16117M305 Page21 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON OCM Holdings I, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 20,153,649 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 20,153,649 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 20,153,649 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.52% 12 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the general partner of Oaktree Capital I, L.P. CUSIP No.16117M305 Page22 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Holdings, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 20,153,649 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 20,153,649 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 20,153,649 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.52% 12 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the managing member of OCM Holdings I, LLC. CUSIP No.16117M305 Page23 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Capital Group, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 20,156,185 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 20,156,185 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 20,156,185 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.52% 12 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the managing member of Oaktree Holdings, LLC and the sole shareholder of Oaktree Holdings, Inc. CUSIP No.16117M305 Page24 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Capital Group Holdings, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 20,156,185 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 20,156,185 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 20,156,185 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.52% 12 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the holder of a majority of the voting units of Oaktree Capital Group, LLC. CUSIP No.16117M305 Page25 of 48 Pages SCHEDULE 13G 1 NAME OF REPORTING PERSON Oaktree Capital Group Holdings GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 20,156,185 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 20,156,185 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 20,156,185 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.52% 12 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the general partner of Oaktree Capital Group Holdings, L.P. CUSIP No.16117M305 Page26 of 48 Pages SCHEDULE 13G ITEM 1. (a) Name of Issuer: Charter Communications, Inc. (the “Issuer”) (b) Address of Issuer’s Principal Executive Offices: 12405 Powerscourt Drive St. Louis, Missouri 63131 ITEM 2. (a) Name of Person Filing: This Schedule 13G is filed jointly, pursuant to a joint filing agreement attached hereto as Exhibit I, by: (1)Oaktree Opportunities Investments, L.P. (“OOI”) in its capacity as the direct owner of 19,725,105 shares of Class A Common Stock; (2)Oaktree Fund GP, LLC (“GP”) in its capacity as the general partner of OOI; (3)OCM FIE, LLC (“FIE”) in its capacity as the assignee of all economic, pecuniary and voting rights to 2,536 shares of restricted stock granted January 21, 2010 and which fully vested on November 30, 2010; (4)Oaktree Capital Management, L.P. (“OCM”) in its capacity as the managing member of FIE; (5)Oaktree Holdings, Inc. (“Holdings Inc.”) in its capacity as the general partner of OCM; (6)OCM Opportunities Fund V, L.P. (“OCM V”) in its capacity as the direct owner of 95,743 Class A Common Stock Warrants; (7)OCM Opportunities Fund V GP, L.P. (“V GP”) in its capacity as the general partner of OCM V; (8)OCM Opportunities Fund VI, L.P. (“OCM VI”) in its capacity as the direct owner of 215,108 Class A Common Stock Warrants; (9)OCM Opportunities Fund VI GP, L.P. (“VI GP”) in its capacity as the general partner of OCM VI; (10)OCM Opportunities Fund VII Delaware, L.P. (“OCM VII”) in its capacity as the direct owner of 104,553 Class A Common Stock Warrants; (11)OCM Opportunities Fund VII Delaware GP Inc. (“VII GP”) in its capacity as the general partner of OCM VII; (12)OCM Opportunities Fund VII, L.P. (“Fund VII”) in its capacity as the sole shareholder of VII GP; (13)OCM Opportunities Fund VII GP, L.P. (“Fund VII GP”) in its capacity as the general partner of Fund VII; (14)OCM Opportunities Fund VII GP Ltd. (“Fund VII GP Ltd.”) in its capacity as the general partner of Fund VII GP; (15)Oaktree Value Opportunities Fund, L.P. (“VOF”) in its capacity as the direct owner of 13,140 Class A Common Stock Warrants; (16)Oaktree Value Opportunities Fund GP, L.P. (“VOF GP”) in its capacity as the general partner of VOF; (17)Oaktree Value Opportunities Fund GP Ltd. (“VOF GP Ltd.”) in its capacity as the general partner of VOF GP; (18)Oaktree Fund GP I, L.P. (“GP I”) in its capacity as the managing member of GP, the general partner of V GP and VI GP and the sole shareholder of Fund VII GP Ltd. and VOF GP Ltd; (19)Oaktree Capital I, L.P. (“Capital I”) in its capacity as the general partner of GP I; (20)OCM Holdings I, LLC (“Holdings I”) in its capacity as the general partner of Capital I; (21)Oaktree Holdings, LLC (“Holdings”) in its capacity as the managing member of Holdings I; (22)Oaktree Capital Group, LLC (“OCG”) in its capacity as the managing member of Holdings and the sole shareholder of Holdings Inc.; (23)Oaktree Capital Group Holdings, L.P. (“OCGH”) in its capacity as the holder of a majority of the voting units of OCG; and (24)Oaktree Capital Group Holdings GP, LLC (“OCGH GP” and, together with OOI, GP, FIE, OCM, Holdings Inc., OCM V, V GP, OCM VI, VI GP, OCM VII, VII GP, Fund VII, Fund VII CUSIP No.16117M305 Page27 of 48 Pages SCHEDULE 13G GP, Fund VII GP Ltd., VOF, VOF GP, GP I, Capital I, Holdings I, Holdings, OCG, OCGH and OCGH GP, collectively, the “Reporting Persons” and, each individually, a “Reporting Person”) in its capacity as the general partner of OCGH. Each Reporting Person declares that neither the filing of this statement nor anything herein shall be construed as an admission that such Reporting Person is, for the purposes of Section 13(d) or 13(g) of the Act or any other purpose, the beneficial owner of any securities covered by this statement except to the extent of such person’s pecuniary interest therein, and except to the extent of its pecuniary interest, such beneficial ownership is expressly disclaimed by each Reporting Person. (b) Address of Principal Business Office, or if None, Residence: The principal business address of each of the Reporting Persons is c/o Oaktree Capital Group Holdings GP, LLC, 333 South Grand Avenue, 28th Floor, Los Angeles, California 90071. (c) Citizenship: See Item 4 on the cover page(s) hereto. (d) Title of Class of Securities: Class A Common Stock, $0.001 par value per share (e) CUSIP Number: 16117M305 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO SS.240.13D-1(B) OR 240.13D-2(B) OR (C), CHECK WHETHER THE PERSON FILING IS A: (a) []Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o) (b) []Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c) (c) []Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c) (d) []Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8) (e) []An investment adviser in accordance with ss.240.13d-1(b)(1)(ii)(E) (f) []An employee benefit plan or endowment fund in accordance with ss.240. 13d-1(b)(1)(ii)(F); (g) []A Parent holding company or control person in accordance with ss.240.13d-1(b)(1)(ii)(G); (h) []A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i) []A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j) []Group, in accordance with ss.240.13d-1(b)(1)(ii)(J. ITEM 4. OWNERSHIP (a) Amount beneficially owned: See Item 9 on the cover page(s) hereto. (b) Percent of class: See Item 11 on the cover page(s) hereto. All calculations of percentage ownership in this Schedule 13G are based on (i) a total of 112,394,748 shares of Class A Common Stock outstanding as of September 30, 2010, as disclosed in the Issuer’s Quarterly Report on Form 10-Q filed on November 3, 2010 and (ii) a total of 2,241,299 shares of Class B Common Stock outstanding as of January 18, 2011 having been converted into a like number of shares of Class A Common Stock of the Issuer, pursuant to the unanimous vote of the disinterested members of the board of directors of the Issuer, which vote was disclosed in a current report on Form 8-K filed on January 19, 2011. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote See Item 5 on the cover page(s) hereto. (ii) Shared power to vote or to direct the vote See Item 6 on the cover page(s) hereto. (iii) Sole power to dispose or to direct the disposition of See Item 7 on the cover page(s) hereto. (iv) Shared power to dispose or to direct the disposition of See Item 8 on the cover page(s) hereto. CUSIP No.16117M305 Page28 of 48 Pages SCHEDULE 13G ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not applicable. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Bruce A. Karsh holds 2,536 shares of Class A Common Stock for the benefit of FIE.These shares were granted to Mr. Karsh for his services as a director on January 21, 2010 and vested on November 30, 2010.Pursuant to the policies of the Reporting Persons, Mr. Karsh must hold the shares on behalf of and for the benefit of FIE and has assigned all economic, pecuniary and voting rights to FIE.The Reporting Persons, other than FIE, disclaim beneficial ownership of these securities, and the filing of this Schedule 13G shall not be construed as an admission that such persons are beneficial owners of such securities covered by this Schedule 13G, except to the extent of any indirect pecuniary interest therein. The other securities reported on this Schedule 13G are directly held by OOI, OCM V, OCM VI, OCM VII and VOF, which have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, shares of Common Stock. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not applicable. ITEM 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. ITEM 10. CERTIFICATIONS. Not applicable. CUSIP No.16117M305 Page 29 of 48 Pages SCHEDULE 13G SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 11, 2011 OAKTREE OPPORTUNITIES INVESTMENTS, L.P. By: Its: Oaktree Fund GP, LLC General Partner By: Its: Oaktree Fund GP I, L.P. Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OCM FIE, LLC By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory CUSIP No.16117M305 Page30 of48 Pages SCHEDULE 13G OAKTREE CAPITAL MANAGEMENT, L.P. By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE HOLDINGS, INC. By: /s/ Richard Ting Name: Richard Ting Title:Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OCM OPPORTUNITIES FUND V, L.P. By: Its: OCM Opportunities Fund V GP, L.P. General Partner By: Its: Oaktree Fund GP I, L.P. General Partner By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory CUSIP No.16117M305 Page31 of 48 Pages SCHEDULE 13G OCM OPPORTUNITIES FUND V GP, L.P. By: Its: Oaktree Fund GP I, L.P. General Partner By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OCM OPPORTUNITIES FUND VI, L.P. By: Its: OCM Opportunities Fund VI GP, L.P. General Partner By: Its: Oaktree Fund GP I, L.P. General Partner By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OCM OPPORTUNITIES FUND VI GP, L.P. By: Its: Oaktree Fund GP I, L.P. General Partner By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory CUSIP No.16117M305 Page32 of 48 Pages SCHEDULE 13G OCM OPPORTUNITIES FUND VII DELAWARE, L.P. By: Its: OCM Opportunities Fund VII Delaware GP Inc. General Partner By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OCM OPPORTUNITIES FUND VII DELAWARE GP INC. By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory CUSIP No.16117M305 Page 33 of 48 Pages SCHEDULE 13G OCM OPPORTUNITIES FUND VII, L.P. By: Its: OCM Opportunities Fund VII GP, L.P. General Partner By: Its: OCM Opportunities Fund VII GP Ltd. General Partner By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OCM OPPORTUNITIES FUND VII GP, L.P. By: Its: OCM Opportunities Fund VII GP Ltd. General Partner By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page34 of 48 Pages SCHEDULE 13G OCM OPPORTUNITIES FUND VII GP LTD. By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE VALUE OPPORTUNITIES FUND, L.P. By: Its: Oaktree Value Opportunities Fund GP, L.P. General Partner By: Its: Oaktree Value Opportunities Fund GP Ltd. General Partner By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page35 of 48 Pages SCHEDULE 13G OAKTREE VALUE OPPORTUNITIES FUND GP, L.P. By: Its: Oaktree Value Opportunities Fund GP Ltd. General Partner By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE VALUE OPPORTUNITIES FUND GP LTD. By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page36 of 48 Pages SCHEDULE 13G OAKTREE FUND GP, LLC By: Its: Oaktree Fund GP I, L.P. Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OAKTREE FUND GP I, L.P. By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OAKTREE CAPITAL I, L.P. By: Its: OCM Holdings I, LLC General Partner By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page37 of 48 Pages SCHEDULE 13G OCM HOLDINGS I, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE HOLDINGS, LLC By: Its: Oaktree Capital Group, LLC Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE CAPITAL GROUP, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page38 of 48 Pages SCHEDULE 13G OAKTREE CAPITAL GROUP HOLDINGS, L.P. By: Its: Oaktree Capital Group Holdings GP, LLC General Partner By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page39 of 48 Pages SCHEDULE 13G EXHIBITI JOINT FILING AGREEMENT Pursuant to Rule 13(d)-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned acknowledges and agrees that the foregoing statement on this Schedule 13G is filed on behalf of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of the undersigned without the necessity of filing additional joint acquisition statements.Each of the undersigned acknowledges that it shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated as of February 11, 2011. OAKTREE OPPORTUNITIES INVESTMENTS, L.P. By: Its: Oaktree Fund GP, LLC General Partner By: Its: Oaktree Fund GP I, L.P. Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OCM FIE, LLC By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory CUSIP No.16117M305 Page40 of48 Pages SCHEDULE 13G OAKTREE CAPITAL MANAGEMENT, L.P. By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE HOLDINGS, INC. By: /s/ Richard Ting Name: Richard Ting Title:Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OCM OPPORTUNITIES FUND V, L.P. By: Its: OCM Opportunities Fund V GP, L.P. General Partner By: Its: Oaktree Fund GP I, L.P. General Partner By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory CUSIP No.16117M305 Page41 of 48 Pages SCHEDULE 13G OCM OPPORTUNITIES FUND V GP, L.P. By: Its: Oaktree Fund GP I, L.P. General Partner By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OCM OPPORTUNITIES FUND VI, L.P. By: Its: OCM Opportunities Fund VI GP, L.P. General Partner By: Its: Oaktree Fund GP I, L.P. General Partner By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OCM OPPORTUNITIES FUND VI GP, L.P. By: Its: Oaktree Fund GP I, L.P. General Partner By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory CUSIP No.16117M305 Page42 of 48 Pages SCHEDULE 13G OCM OPPORTUNITIES FUND VII DELAWARE, L.P. By: Its: OCM Opportunities Fund VII Delaware GP Inc. General Partner By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OCM OPPORTUNITIES FUND VII DELAWARE GP INC. By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory CUSIP No.16117M305 Page 43 of 48 Pages SCHEDULE 13G OCM OPPORTUNITIES FUND VII, L.P. By: Its: OCM Opportunities Fund VII GP, L.P. General Partner By: Its: OCM Opportunities Fund VII GP Ltd. Managing Member By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OCM OPPORTUNITIES FUND VII GP, L.P. By: Its: OCM Opportunities Fund VII GP Ltd. General Partner By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page44 of 48 Pages SCHEDULE 13G OCM OPPORTUNITIES FUND VII GP LTD. By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE VALUE OPPORTUNITIES FUND, L.P. By: Its: Oaktree Value Opportunities Fund GP, L.P. General Partner By: Its: Oaktree Value Opportunities Fund GP Ltd. General Partner By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page45 of 48 Pages SCHEDULE 13G OAKTREE VALUE OPPORTUNITIES FUND GP, L.P. By: Its: Oaktree Value Opportunities Fund GP Ltd. General Partner By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE VALUE OPPORTUNITIES FUND GP LTD. By: Its: Oaktree Capital Management, L.P. Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page46 of 48 Pages SCHEDULE 13G OAKTREE FUND GP, LLC By: Its: Oaktree Fund GP I, L.P. Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OAKTREE FUND GP I, L.P. By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title:Authorized Signatory OAKTREE CAPITAL I, L.P. By: Its: OCM Holdings I, LLC General Partner By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page47 of 48 Pages SCHEDULE 13G OCM HOLDINGS I, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE HOLDINGS, LLC By: Its: Oaktree Capital Group, LLC Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE CAPITAL GROUP, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director CUSIP No.16117M305 Page48 of 48 Pages SCHEDULE 13G OAKTREE CAPITAL GROUP HOLDINGS, L.P. By: Its: Oaktree Capital Group Holdings GP, LLC General Partner By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title:Managing Director
